Fourth Court of Appeals
                                      San Antonio, Texas
                                              April 15, 2015

                                          No. 04-15-00215-CV

                                IN RE Gabriela Basurto MARTINEZ

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

       On April 10, 2015, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the status of the trial court’s plenary power and the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real parties in interest may file a response to the petition in this court
no later than May 5, 2015. Any such response must conform to Texas Rule of Appellate
Procedure 52.4.

           It is so ORDERED on April 15, 2015.


                                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2014CVF001593 D3, styled Gabriela Basurto Martinez, Individually and
as Representative of the Estate of Jose Basurto Martinez v. M&T Bank; M&T Mortgage Corporation; Federal
Home Loan Mortgage Corporation; and County of Webb, pending in the 341st Judicial District Court, Webb
County, Texas, the Honorable Rebecca “Beckie” Palomo, presiding.